Citation Nr: 0531089	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to additional compensation for the veteran's 
dependent child, D., for the period extending from September 
1998 to August 2000. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1967 to July 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In December 2003, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reasons noted below, the Board again remands this claim 
to the RO via AMC.  


REMAND

The veteran claims that he is entitled to additional 
compensation for his dependent child, D., for the period 
extending from September 1998 to August 2000, during which D. 
attended college.  Additional action is necessary before the 
Board decides this claim.   

In its December 2003 remand, the Board instructed AMC to 
provide the veteran VCAA notice and conduct any additional 
evidentiary development deemed necessary, including 
determining what months comprised D.'s Summer 2000 term.  The 
Board explained that, depending on the response to such an 
inquiry, the veteran might be entitled to additional 
compensation for D.  

AMC partially complied with the Board's instructions by 
providing the veteran VCAA notice, but it did not query the 
veteran regarding, or otherwise determine, which months 
comprised D.'s Summer 2000 term.  In light of this fact and 
to ensure the veteran due process of law, another remand is 
necessary so that AMC can complete the previously requested 
development.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders).  Also, since AMC returned this case to the 
Board, it has become apparent that the same inquiry needs to 
be made regarding D.'s Winter 2000 term.  Accordingly, on 
remand, AMC should query the veteran, or otherwise determine, 
what months comprised both the Winter and Summer 2000 terms.

Finally, the Board notes that there is information of record, 
which necessitates AMC's attention prior to readjudication.  
In January 2001, VA first received notice that D. was 
attending college.  In response, VA sought additional 
information from the veteran regarding D.'s dates of 
attendance.  In April 2001, the veteran submitted multiple VA 
Forms 21-674 (Request for Approval of School Attendance), two 
of which show that the veteran started a course on September 
1, 2000.  Subsequently, in January 2003, the veteran 
submitted D.'s transcripts, which show attendance during 
multiple semesters extending from Fall 1998 to Summer 2000.  

Based on the April 2001 submission, the RO awarded the 
veteran additional compensation for D. for a period beginning 
on October 1, 2000.  The RO explained that the veteran was 
entitled to this award because D.'s course commenced in 
September 2000 and the veteran filed his claim in January 
2001, within one year of the commencement of the course.  The 
RO did not address whether the veteran was entitled to 
additional compensation for D. based on his earlier 
coursework, reflected in the subsequently submitted 
transcripts, given that the veteran filed his claim within a 
year of the commencement of some of those courses.  AMC 
should consider this matter on remand after reviewing all of 
the evidence of record, including D.'s transcripts.  

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to identify in writing the months 
that comprised D.'s Winter 2000 and 
Summer 2000 terms and the month and day 
each term began.  AMC should then 
associate the veteran's response with the 
record. 

2 .  AMC should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

